Detailed Action
The following Final Action is in response to the correspondence dated 20 October 2021.  Applicant amended claims 1-6.  No claims were added or cancelled. Claims 1-8 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The 35 USC § 112 rejection of claims 1-7 is withdrawn in light of Applicants amendments to claims 1-6.
The 35 USC § 101 rejection of claims 1-8 is not withdrawn in light of Applicants’ amendments.  Applicant asserts that the amended claims are not directed to non-statutory subject matter, noting the amended claims’ inclusion of an information processing device comprising a central processing unit (CPU).  Applicant’s argument is not persuasive since the 2019 Guidance makes it clear that a claim reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.  The rejection is maintained.
Regarding claims 1, 4, 7 and 8, the 35 U.S.C. 102(a)(1) rejection as being anticipated by US Patent No. 8,442,758 to Rovik et al., is not withdrawn in light of Applicants’ amendment.  Applicant asserts that Rovik fails to disclose the amended features.  Examiner respectfully disagrees.  As demonstrated above, as in e.g., Fig. 8, Rovik acquires scheduling data including each of the recited parameters from the user directly (Fig. 7, Ele. 750) or by the user’s permission to retrieve remote calendar data previously input by the user. 
The 35 U.S.C. 103 rejection as being unpatentable over Rovik et al. as applied in claim 1 above, and further in view of Schuurbiers et al. (US 2011/0301841) withdrawn, however a new rejection in view of Rovik in view of Barker (US 20170059337) has been raised. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  Claim 1 recites the following typographical error, “a central processing unit (CPU), the CUP being programmed...”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-7 are directed to a device and claim 8 is directed to a non-transitory computer-readable medium both follow a similar series of underlying steps.  First, the functions of claims 1 and 8 involve acquiring various types of information (i.e., first, send and third) relating to a person’s schedule in order to make travel arrangements.  Second, a various travel time information is determined (i.e., deciding arrival time, stay duration, and departure time) based on the information and conditions.  Under its broadest reasonable interpretation, the claim covers 
This judicial exception is not integrated into a practical application. In particular, claim 1 is recites a device, but merely recites software without any additional elements.  Claim 8 recites a computer-readable medium storing software that is executed by a computer.  Claim 1 amounts no more than mere instructions to apply the exception without any additional elements, while claim 8 recites a computer at high level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Again claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception and claim 8 recites a computer such as a personal computer or mobile phone, both which are widely-commercially available. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform time calculations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  
Each of the dependent claims further define the concept identified as abstract above and do not include any additional elements.  For example, claims 2-4 and 7 further define the information to be acquired.  Claims 2-6 further limit the deciding task, which amounts to calculating time parameters based on the acquired information.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rovik et al. (US 8,442,758).
Concerning claim 1, Rovik discloses an information processing device comprising a central processing unit (CPU), the CPU being programmed to: 
acquire, from a user, first action schedule information including a first target place, a first desired arrival time when the user desires to arrive at the first target place, and a first desired stay time for which the user stays in the first target place, and second action schedule information including a second target place, a second desired arrival time when the user desires to arrive at the second target place, and a second desired stay time for which the user stays in the second target place (Rovik, 1:26-31, vehicle smart calendar where at least one embodiment includes obtaining information related to a user preference, a user schedule, and third party information;  As shown the example schedule at Fig. 8, discussed at col. 11, lines 38-42, the vehicle event interface 800 retrieves the vehicle schedule interface data (lines 21-35) including remotely stored user schedules with location information e.g., Fig. 8 and 9, depicting at least four events, where calendar events includes include times, place, and duration); 
acquire a first use condition of the first target place included in the first action schedule information, and a second use condition of the second target place included in the second action schedule information (Rovik, 20:1-11, i.e., the vehicle computing device 114 may access third rd party sources); 
acquire a travel time between the first target place and the second target place (Rovik, e.g., 12:22-35, estimating an time for arrival); and 
decide a first scheduled time of arrival at the first target place and a second scheduled time of arrival at the second target place based on the travel time between the first target place and the second target place such that the first desired arrival time and the first desired stay time included in the first action schedule information satisfy a first usable condition derived from the first use condition and such that the second desired arrival time and the second desired stay time included in the second action schedule information satisfy a second usable condition derived from the second use condition (Rovik, 12:22-36, vehicle routing unit determines the routing and timing while considering operating hour conditions, traffic conditions and other pertinent third party data; also, 19:56-61, in routing to refuel station or restaurant, operating hours are considered and the stay duration is set by either user preferences or based on historical visits (21:64-67, 26:3-14; the reminder interface performs a similar routine at col. 11, lines 48-67).
Concerning claim 4, Rovik discloses the information processing device according to claim 1, wherein: the first action schedule information further includes change prohibition information of scheduled times of arrival at via-places before and after the first target place, in a course toward the first target place included in the first action schedule information, and the CPU is further programmed to decide the first scheduled time of arrival at the first target place and the second scheduled time of arrival at the second target place without changing the scheduled times of arrival at the via-places (Rovik,  12:4-12, describes retrieving information of action items and 
Concerning claim 7, Rovik discloses the information processing device according to claim 1, wherein the use conditions include a usable time or an unusable time in a facility or a store which is the target place (Rovik, 20:1-11, i.e., the vehicle computing device 114 may access third party data to determine hours of operation for the way-points that meet the criteria).
Concerning claim 8, Rovik discloses a non-transitory computer-readable recording medium storing a program executed by a computer, the program comprising: 
a step of acquiring a plurality of pieces of action schedule information each including a target place, a desired arrival time, and a desired stay time from a user (Rovik, 1:26-31, vehicle smart calendar are described. One embodiment of a method includes obtaining information related to a user preference, a user schedule, and third party information); 
a step of acquiring use conditions of the target place included in each of the pieces of action schedule information (Rovik, 20:1-11, i.e., the vehicle computing device 114 may access third party data to determine hours of operation for the way-points that meet the criteria; 7:63-67, additional information from other 3rd party sources); -
a step of acquiring a travel time between the target places (Rovik, e.g., 12:22-35, estimating an time for arrival); and 
a step of deciding a scheduled time of arrival at each target place based on the travel time between the target places such that the desired arrival time and the desired stay time included in each of the pieces of action schedule information satisfy usable conditions derived from the use conditions (Rovik, 12:22-36, vehicle routing unit determines the routing and timing while .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. as applied in claim 1 above, and further in view of Barker et al. (US 2017/0059337).
Concerning claim 2, Rovik discloses the information processing device according to claim 1. As set forth above, Rovik discloses a vehicle smart calendar that helps users keep their set schedule of events by reminding them to leave for the subsequent event at a determined time based on up-to-date circumstances and conditions.  However, Rovik does not disclose:
wherein: the second action schedule information further includes change prohibition information of the second desired arrival time, and CPU is further programmed to decide the 
Barker however, discloses wherein: the second action schedule information further includes change prohibition information of the second desired arrival time, and CPU is further programmed to decide the second desired arrival time as the second scheduled time of arrival, and to decide the first scheduled time of arrival of the first target place instead of the first desired arrival time of the first target place, without changing the second desired arrival time of the second target place included in the second action schedule information including change prohibition information of the second desired arrival time (Barker, ----¶47, disclosing adjusting e.g., an event start time, based on an associated  flexibility factor, where due to the flexibility factor of the event the start time and stay time is adjusted and the second arrival time does not change).
It would have been obvious to one of ordinary skill in the art at the time of filing to include change prohibition information of the second desired arrival time, and CPU is further programmed to decide the second desired arrival time as the second scheduled time of arrival, and to decide the first scheduled time of arrival of the first target place instead of the first desired arrival time of the first target place, without changing the second desired arrival time of the second target place included in the second action schedule information including change prohibition information of the second desired arrival time as taught in Barker with the motivation of addressing limitations of itinerary schedulers by offering the capability of “adapt[ing] to constraints encountered by the user throughout the course of the day.
Concerning claim 3, Rovik in view of Barker discloses the information processing device according to claim 2, wherein: the first action schedule information further includes change prohibition information of scheduled times of arrival at via-places before and after the first target place, in a course toward the first target place included in the first action schedule information, and the CPU is further programmed to decide the first scheduled time of arrival at the first target place without changing the scheduled times of arrival at the via-places  (Rovik, 12:36-67, see Fig. 11, describes information that would enable to forgo performance an optional todo actions items since there is time permitting and performing the errand does not result in the changing of the scheduled arrival time).
Concerning claim 5, Rovik does not disclose however Barker discloses the information processing device according to claim 1, wherein the CPU is further programmed to decide the first scheduled time of arrival at the first target place and the second scheduled time of arrival at the second target place such that the travel times between the first target place and the second target place is minimized (Barker, -¶53, selects the option having a shorter route distance and/or allowing for a faster rate of travel; also ¶31, predicting travel time between routes, ruling out those exceeding threshold and ¶minimizing the negative impact of constraints, i.e., travel time).
Concerning claim 6, Rovik in view of Barker discloses the information processing device according to claim 5, wherein in a case where the CPU is not able to decide the first scheduled time of arrival at the first target place and the second scheduled time of arrival at the second target place such that the first desired arrival time and the first desired stay time included in the first action schedule information satisfy the first usable condition derived from the first use condition and such that the second desired arrival time and the second desired stay time included in the second action schedule information satisfy the second usable condition derived from the 


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624